Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT This REGISTRATION RIGHTS AGREEMENT (the " Agreement ") is made and entered into as of this28th day of August, 2013 by and among National Holdings Corporation, a Delaware corporation (the " Company "), and those individuals signatory hereto (the " Investors "). WHEREAS, the Company has agreed to issue and sell to the Investors, and the Investors have agreed to purchase from the Company, up to20,000,000 shares (the " Shares ") of the Company’s common stock, $0.02 par value per share (the " Common Stock "), pursuant to the terms and conditions set forth in that certain Securities Purchase Agreement, dated August 28, 2013, by and among the Company and the Investors (the " Purchase Agreement "), and WHEREAS, the terms of the Purchase Agreement provide that it shall be a condition precedent to the closing of the transactions thereunder for the Company and the Investors to execute and deliver this Agreement. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the parties hereto hereby agree as follows: 1. Certain Definitions. As used in this Agreement, the following terms shall have the following meanings: " Allowed Delay " as defined in Section 2(d)(ii) hereto. " Business Day " means a day, other than a Saturday, Sunday or holiday, on which banks in New York City are open for the general transaction of business. " Closing Date " means the date of the Closing under the Purchase Agreement. " Common Stock " shall have the meaning as defined in the recitals, and any securities into which such shares may hereinafter be reclassified. " Effectiveness Deadline " means (i) with respect to the initial Registration Statement required to be filed under Section 2(a), the date ninety (90) calendar days after the Closing Date, or if there is a review of the initial Registration Statement by the SEC, one hundred and twenty days (120) calendar days after the Closing Date and (ii) with respect to any Registration Statement required to be filed under Section 2(b), the date ninety (90) calendar days after the Filing Deadline for any Registration Statement required to be filed under Section 2(b), or if there is a review of any Registration Statement required to be filed under Section 2(b) by the SEC, one hundred and twenty days (120) calendar days after the Filing Deadline. " Effectiveness Period " as defined in Section 3(b) hereto. " Event Date " as defined in Section 2(f) hereto. " Filing Deadline " means (i) with respect to the initial Registration Statement required to be filed under Section 2(a), the date that is forty-five (45) calendar days after the Closing Date and (ii) with respect to any Registration Statement required to be filed under Section 2(b), (1) for the initial Registration Statement required to be filed under Section 2(b), the six-month anniversary of the Effective Date of the Registration Statement required to be filed under Section 2(a) and (2) for all subsequent Registration Statements required to be filed under Section 2(b), the six-month anniversary of the Effective Date of the immediately preceding Registration Statement required to be filed under Section 2(b). " Liquidated Damages " as defined in Section 2(f) hereto. " Prospectus " shall mean the prospectus included in any Registration Statement, as amended or supplemented by any prospectus supplement, with respect to the terms of the offering of any portion of the Registrable Securities covered by such Registration Statement and by all other amendments and supplements to the prospectus, including post-effective amendments and all material incorporated by reference or deemed to be incorporated by reference in such prospectus. " Register
